DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 5 and 6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In each of claim 4, 5 and 6, has a limitation of "the reference direction”, which lacks of anticipated base of the limitation, there is no limitation of "a reference direction” anywhere before.
Claim 5 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 has a limitation of "the first and second busbars embedded in the case”, which as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Only portions of the first and second busbars are embedded in the case in all the drawings of the applications. If "the first and second busbars embedded in the case”, then there would be no portions of the first and second busbars exposed.
For examine purpose, read the limitation “the at least one busbar comprises at least first and second busbars embedded in the case while at least one predetermined portion of each of the first and second busbars is exposed from the case” as “the at least one busbar comprises at least a portion of each of the first and second busbars embedded in the case while at least one predetermined portion of each of the first and second busbars is exposed from the case”.
 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Each of claims 4-6 recites a limitation of "the reference direction”, which lacks of anticipated base of the limitation, there is no description of  “reference direction” in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al. (US20180330866).
	Re Claim 1, Takada show and disclose
A coil module comprising: 
a coil device (1, fig. 1-3) including a coil unit (2, fig. 1-3) and at least one terminal (2w, fig. 1-2) extending from the coil unit (fig. 1-2); 
a case (4, fig. 1-3) configured to house the coil device; 
at least one busbar (the metal terminal part (indicated by two-dot chain line in FIG. 2, [0040]) secured to the case (an end portion of the winding wire is configured to protrude from an opening edge of the casing and a metal terminal part is attached thereto, [0011]), the at least one terminal being electrically connected to the at least one busbar (the winding wire to be connected to a metal terminal part by exposing an end portion of the winding wire, [0004]); and 
a potting member (filling material 100, [0049]) filled in the case to fixedly retain the coil device in the case (fig. 1-3; The filling material 100 includes an embedding portion 101 in which a portion of the combined coil body 10 is embedded. The combined coil body 10 and the casing 4 are fixed by the embedding portion 101, integrally with each other, [0035]).
Re Claim 2, Takada show and disclose
The coil module according to claim 1, wherein: the coil device includes: an embedded portion (embedding portion 101, [0035]; fig. 2-3) embedded in the potting member; and an exposed portion (exposed portion 20, [0037]; fig. 2-3) exposed from the potting member.
Re Claim 4, Takada show and disclose
The coil module according to claim 1, wherein: the at least one terminal extends from the coil unit in the reference direction to be exposed from the case through the opening of the second wall of the case (an end portion of the winding wire is configured to protrude from an opening edge of the casing, [0011]); the at least one busbar is embedded in the case (an end portion of the winding wire is configured to protrude from an opening edge of the casing and a metal terminal part is attached thereto, [0011]) while at least one predetermined portion of the at least one busbar is exposed from the case (the metal terminal part (indicated by two-dot chain line in FIG. 2, [0040]); the at least one predetermined portion of the at least one busbar is exposed from the case to extend in the reference direction to adjacently face the at least one terminal (fig. 2); and the at least one predetermined portion of the at least one busbar is joined to the at least one terminal (the winding wire to be connected to a metal terminal part by exposing an end portion of the winding wire, [0004]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al.
Re Claim 5, Takada show and disclose
The coil module according to claim 1, wherein: the coil unit comprises: a core (31 and 32, fig. 1-3); and at least one winding (2, fig. 1-3) wound around the core; the at least one terminal comprises: first and second terminals (two wining end portions, fig. 1-2) extending from the at least one winding in the reference direction through the opening of the second wall of the case; the at least one busbar comprises at least first and second busbars (two metal terminals, fig. 1-2), at least one predetermined portion of each of the first and second busbars is exposed from the case (fig. 2); the at least one predetermined portion of each of the first and second busbars is exposed from the case to extend in the reference direction to adjacently face the corresponding one of the first and second terminals extending from the at least one winding (fig. 2); and the at least one predetermined portion of each of the first and second busbars is joined to the corresponding one of the first and second terminals extending from the at least one winding (fig. 2);
Takada disclosed claimed invention, except for a portion of each of the first and second busbars embedded in the case, since Takada disclosed the first and second busbar and the case, and the busbars disposed on the case (fig. 2), therefore, it would have been obvious to one having ordinary skill in the art to arrange a portion of each of the busbars embed in the case and other portion exposed from the case, in order to make the busbars integrated with the case and to increase the bonding strength of the busbar for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. in view of Yamamoto et al. (US5517167).
Re Claims 7-8, Takada show and disclose
The coil module according to claim 4,
Takada does not disclose 
the at least one predetermined portion of the at least one busbar has a convex portion toward the at least one terminal; and the convex portion of the at least one predetermined portion of the at least one busbar is joined to the at least one terminal; the at least one predetermined portion of the at least one busbar has a stress-relaxation portion convexly projecting to be away from the at least one terminal for absorbing a stress upon the stress being applied to the at least one predetermined portion of the at least one busbar.
Yamamoto teaches a device wherein
the at least one predetermined portion of the at least one busbar has a convex portion (convex portion of metal terminal 205, fig. 5) toward the at least one terminal; and the convex portion of the at least one predetermined portion of the at least one busbar is joined to the at least one terminal (fig. 5); the at least one predetermined portion of the at least one busbar has a stress-relaxation portion (with spring function of 205, fig. 5) convexly projecting to be away from the at least one terminal (fig. 5) for absorbing a stress upon the stress being applied to the at least one predetermined portion of the at least one busbar (fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art to add a convex a portion on the metal terminal as taught by Yamamoto for the metal terminal of Takada, in order to make enforced and more reliable contact of the metal terminal for the electronic device.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. in view of Ando et al. (US20180367031).
Re Claim 9, Takada show and disclose
A power converter comprising: a coil module (the coil component of Takada is capable be used in a power converter) that is claimed in claim 1; 
Takada does not disclose
a circuit board to which at least one switch for power conversion is mounted, the coil module being electrically connected to the circuit board via the at least one busbar.
Ando teaches a device wherein
a circuit board (6, fig. 6) to which at least one switch (3, fig. 6; a plurality of built-in switching elements. MOSFETs, IGBTs, or the like may be used as these switching elements, [0050]) for power conversion (power converter, [0003]) is mounted, the coil module (21 and 22 of transformer 2, fig. 3 and 6) being electrically connected to the circuit board (fig. 3 and 6; component 3 which forms a primary circuit, the primary circuit being connected to the primary coil of the transformer, [0009]) via the at least one busbar (metal terminal 72 connected to connection member 71, fig. 6 and 8).
Therefore, it would have been obvious to one having ordinary skill in the art to use a coil component in a power converter as taught by Ando for the coil component of Takada, in order to make a complete working system for the electronic device; and since the coil component of Takada is capable to be used in a power conversion circuit.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. in view of Ando et al., as applied to claim 9, further in view of Raad et al. (US4773518).
Re Claims 10-11, Takada and Ando disclose
The power converter according to claim 9, 
the power converter comprises a converter case (converter housing 15, fig. 11, Ando) in which the coil module and the circuit board are installed;
Takada and Yamamoto do not disclose
the case of the coil module comprises an attachment portion secured to the converter case of the power converter; the coil device of the coil module is arranged not to overlay the circuit board in a normal direction to a major surface of the circuit board; 
	Raad teaches a device wherein
the case of the coil module comprises an attachment portion (for retainer screws to secure to the converter housing, [col. 3, line 19]) secured to the converter case  of the power converter; the coil device of the coil module is arranged not to overlay the circuit board in a normal direction to a major surface of the circuit board (fig. 1; coil mounted within a coil housing which is secured to converter housing by retainer screws, [col. 3, line 19]).
Therefore, it would have been obvious to one having ordinary skill in the art to arrange the coil component mounted on the converter housing and not overlay with a circuit board as taught by Raad in the electronic device, in order to have variety design choice of mounting locations of a coil component for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
The coil module according to claim 2, wherein: the case comprises: a first wall; a second wall opposite to the first wall and having an opening; and a reference axis defined between the first wall and the second wall; the potting member filled in the case has a surface in the reference axis; the coil unit has a first length in a normal direction to the surface of the potting member; and the exposed portion of the coil device has a second length in the normal direction to the surface of the potting member, the second length being equal to or more than half the first length of the coil unit.
Claim 6 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
The coil module according to claim 1, wherein: the coil unit comprises: a core; a first winding wound around a first half part of the core; and a second winding wound around a second half part of the core; the at least one terminal comprises: a first pair of terminals extending from the first winding in the reference direction through the opening of the second wall of the case; and a second pair of terminals extending from the second winding in the reference direction through the opening of the second wall of the case; the at least one busbar comprises first to fourth busbars embedded in the case while at least one predetermined portion of each of the first to fourth busbars is exposed from the case; the at least one predetermined portion of each of the first to fourth busbars is exposed from the case to extend in the reference direction to adjacently face the corresponding one of the terminals extending from the first and second windings; and the at least one predetermined portion of each of the first to fourth busbars is joined to the corresponding one of the terminals extending from the first and second windings.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 3, 6 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20120175981-A1 US-20210234413-A1 US-20140232508-A1 US-20130135072-A1 US-20130114319-A1 US-20130099887-A1 US-20130008890-A1 US-20130009495-A1 US-20120319507-A1 US-20130002383-A1 US-20120056500-A1 US-20120044033-A1 US-20110156853-A1 US-20110006870-A1 US-20140247623-A1 US-20130181801-A1 US-20120119869-A1 US-20160020680-A1 US-20180367031-A1 US-7973634-B2 US-7523542-B2 US-5517167-A US-4773518-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848